ey

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Moilified) : Page 1 of 1

oy a

UNITED STATES DISTRICT COURT
: SOUTHERN DISTRICT OF CALIFORNIA —

United States of America JUDGMENT IN A CRIMINAL CASE

v. (For Offenses Committed Gn or After November 1, 1987)
Antonio Mendez-Ortega . Case Number: 3:19-mj-24361
Danielle Rachel Tredale

 

Defendant's Attorney

 

REGISTRATION NO. 91431298

THE DEFENDANT: | | | | | NOV 15 2019
pleaded guilty to count(s) 1 of Complaint

 

CLERK, U.5. DISTRICT COURT

 

 

 

 

 

 

O was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty, BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) 1
C) The defendant has been found not guilty on count(s)
[J Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
\

AR TIME SERVED: Oo : _ days

 

~— Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
_] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 15, 2019
Date of Imposition of Sentence

a eA CAN QU
Received Vv | 3

DUSM HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy : 3:19-mj-24361

 
